Citation Nr: 9912461	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  98-05 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) disability 
evaluation for service-connected scar of the neck.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision denied an 
increased (compensable) disability evaluation for the 
appellant's service-connected scar of the neck. 

REMAND

In June 1998, a hearing was conducted before the RO.  At the 
hearing, the appellant testified that he has developed muscle 
spasms, nerve damage and arthritis of the neck, secondary to 
his service-connected scar of the neck.  The Board interprets 
this testimony as a reasonably raised claim for service 
connection for muscle spasms, nerve damage and arthritis of 
the neck, secondary to service-connected scar of the neck.  

After a thorough review of the veteran's claims file, the 
Board considers the appellant's claim for service connection 
for muscle spasms, nerve damage and arthritis of the neck, 
secondary to his service-connected scar of the neck to be 
inextricably intertwined with the issue currently on appeal 
inasmuch as a favorable adjudication of the claim for service 
connection for muscle spasms, nerve damage and arthritis of 
the neck, secondary to service-connected scar of the neck, 
may well affect the outcome of the appellant's claim for an 
increased (compensable) disability rating for service-
connected scar of the neck.  Therefore, it is incumbent upon 
the Board to remand this case to the RO so that it may 
address this new issue raised by the appellant as a condition 
precedent to the Board's adjudication of the issue of 
entitlement to an increased (compensable) disability 
evaluation for service-connected scar of the neck. Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issue on appeal without first 
obtaining all the pertinent evidence that is missing, 
scheduling the appellant for another VA disability 
compensation examination, and allowing the RO to consider the 
appellant's claim for service connection for muscle spasms, 
nerve damage and arthritis of the neck, secondary to service-
connected scar of the neck.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should request that the 
appellant provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for any neck 
disorder since his discharge from 
military service.  After obtaining any 
necessary authorizations, the RO should 
attempt to obtain copies of those 
treatment records identified by the 
appellant which have not been previously 
secured.

2.  The RO should then schedule the 
veteran for a VA examination by the 
appropriate specialist to examine the 
veteran's cervical spine and his service-
connected scar of the neck.  With respect 
to the veteran's service-connected scar of 
the neck, the examiner should identify 
exactly where the veteran's scar is 
located and its size; photographs of the 
veteran's neck should be taken to assist 
the adjudicators in ascertaining the 
precise location of the veteran's wound.  
The report should indicate whether this 
scar is: (1) superficial or poorly 
nourished with repeated ulceration, and 
(2) tender and painful on objective 
demonstration.  The report should also 
identify the effects, if any, that this 
condition has on the veteran's other body 
systems.  All necessary tests, including 
X-rays, etc., should be conducted and the 
examiner should review the results of any 
testing prior to completion of the report.  

The examiner should also fully examine the 
veteran's cervical spine and neck area, 
and list any disorders that are found.  
With respect to any cervical spine 
disorders found, the examiner is requested 
to review the appellant's claim file, 
including his service medical records, 
showing an excision of a carbuncle on the 
neck (marked in the envelope in the claims 
folder containing the service medical 
records), and the veteran's January 1998 
VA examination for skin.  Following a 
review of these records, the examiner is 
requested to offer his or her opinion on 
the following:  

a.  (1) Whether it is more likely 
than not that the appellant 
developed a chronic cervical spine 
disorder during his active duty 
service from November 1943 to 
February 1946, and, if not, (2) 
whether he developed a cervical 
spine disorder as a result of his 
service-connected scar of the neck, 
or (3) whether the service connected 
scar of the neck made a cervical 
spine disorder worse.

The claims folder and a copy of this 
remand must be made available and 
reviewed by the examiner prior to the 
examination. The report of examination 
should be comprehensive and include a 
detailed account of all manifestations of 
any shoulder disorder found to be 
present.  The orthopedist should provide 
complete rationale for all conclusions 
reached.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."). Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

4.  The Board has found that the issue of 
service connection for muscle spasms, 
nerve damage and arthritis of the neck, 
secondary to service-connected scar of 
the neck, is inextricably intertwined 
with the issue of entitlement to an 
increased (compensable) disability 
evaluation for service-connected scar of 
the neck.  Accordingly, the RO should 
first develop and adjudicate the issue of 
service connection for muscle spasms, 
nerve damage and arthritis of the neck, 
secondary to service-connected scar of 
the neck.  Subsequently, the RO should 
readjudicate the issue of entitlement to 
an increased (compensable) disability 
evaluation for service-connected scar of 
the neck. 

Once the foregoing has been accomplished and, if the 
appellant remains dissatisfied with the outcome of the 
adjudication of the claim(s), both the appellant and his 
representative should be furnished a supplemental statement 
of the case covering all the pertinent evidence, law and 
regulatory criteria.  They should be afforded a reasonable 
period of time in which to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant needs to take 
no action until so informed.  The purpose of this REMAND is 
to assist the appellant and to obtain clarifying information.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


